UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6913


JESUS EMMANUEL JEHOVAH,

                Plaintiff - Appellant,

          v.

MR. HAROLD W. CLARKE, Director; MR. A. DAVID ROBINSON, Deputy
Director; WILLIAM "BUCK" ROGERS, Deputy Director; MR. JOHN
WOODSON, Warden - Augusta Correctional Center; MR. DARELL
MILLER, Assistant Warden - Augusta Correctional Center; MS.
LYNN GRAHAM, Operations Manager - Augusta Correctional Center;
MS. TRACY LAWHORN, Institutional Program Manager - Augusta
Correctional Center; RICHARD ATKINS, Law Librarian - Augusta
Correctional Center; CAROLINE DULL, Accountant - Augusta
Correctional Center; MS. JUNE MILLER, Accountant - Augusta
Correctional Center; MS. B. WILHELM, Account Clerk - Augusta
Correctional Center; MR. C. BYRD, Sergeant - Sussex II State
Prison; MS. TURNER, Corporal - Sussex II State Prison; OFFICER
X, Sussex II State Prison; OFFICER Y, Sussex II State Prison;
OFFICER Z, Sussex II State Prison; MR. HARRIS L. DIGGS, Warden
- Deep Meadow Correctional Center; MS. CHRISLEY, Sergeant -
Deep Meadow Correctional Center; MS. SEAY, Ombudsman/Law
Librarian - Deep Meadow Correctional Center; MRS. JOYCE A.
ANTONIO,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(7:14-cv-00538-JPJ-RSB)


Submitted:   December 17, 2015            Decided:   December 21, 2015
Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesus Emmanuel Jehovah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jesus Jehovah Emmanuel appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).    We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.    See Jehovah v. Clarke, No. 7:14-cv-00538-

JPJ-RSB (W.D. Va. May 11, 2015).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                  3